Citation Nr: 0736889	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  07-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected residuals of a gunshot wound of the 
right shoulder with tendonosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas, which continued a noncompensable 
disability rating for the service-connected residuals of a 
gunshot wound of the right shoulder with tendonosis.

During the pendency of this appeal, by rating action dated in 
July 2007, the RO determined that the veteran's service-
connected residuals of a gunshot wound of the right shoulder 
with tendonosis warranted an increased disability rating of 
10 percent, effective as of June 13, 2006, the date of the 
veteran's claim for an increased disability rating.

Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, and the issue 
therefore remains in appellate status.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the veteran's claim at 
this time would be premature.  In a letter received by the RO 
in March 2007, the veteran indicated that he wished to be 
scheduled for a video conference hearing at the RO with a 
Veterans Law Judge in Washington, D.C.  Therefore, in order 
to afford the veteran due process, this case must be remanded 
to the RO for an appropriate video conference hearing to be 
scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing  before a Veterans Law 
Judge of the Board, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

